UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02368 Name of Registrant: Vanguard Fixed Income Securities Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2014  January 31, 2015 Item 1: Reports to Shareholders Annual Report | January 31, 2015 Vanguard U.S. Government Bond Funds Vanguard Short-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Intermediate-Term Treasury Fund Vanguard GNMA Fund Vanguard Long-Term Treasury Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 Advisors’ Report. 11 Short-Term Treasury Fund. 16 Short-Term Federal Fund. 33 Intermediate-Term Treasury Fund. 50 GNMA Fund. 66 Long-Term Treasury Fund. 85 About Your Fund’s Expenses. 102 Glossary. 105 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended January 31, 2015 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Treasury Fund Investor Shares 0.47% 0.51% 0.50% 1.01% Admiral™ Shares 0.57 0.61 0.50 1.11 Barclays U.S. 1–5 Year Treasury Bond Index 1.75 Short-Term U.S. Treasury Funds Average 0.90 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Short-Term Federal Fund Investor Shares 0.59% 0.62% 0.74% 1.36% Admiral Shares 0.69 0.73 0.74 1.47 Barclays U.S. 1–5 Year Government Bond Index 1.75 Short-Intermediate U.S. Government Funds Average 1.85 Short-Intermediate U.S. Government Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Intermediate-Term Treasury Fund Investor Shares 1.26% 1.74% 3.64% 5.38% Admiral Shares 1.36 1.84 3.64 5.48 Barclays U.S. 5–10 Year Treasury Bond Index 7.66 General U.S. Treasury Funds Average 13.38 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard GNMA Fund Investor Shares 2.22% 2.66% 2.63% 5.29% Admiral Shares 2.32 2.76 2.63 5.39 Barclays U.S. GNMA Bond Index 4.56 GNMA Funds Average 3.56 GNMA Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Your Fund’s Total Returns Fiscal Year Ended January 31, 2015 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Long-Term Treasury Fund Investor Shares 2.13% 3.80% 24.67% 28.47% Admiral Shares 2.23 3.93 24.67 28.60 Barclays U.S. Long Treasury Bond Index 28.66 General U.S. Treasury Funds Average 13.38 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 2 Your Fund’s Performance at a Glance January 31, 2014, Through January 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Treasury Fund Investor Shares $10.71 $10.75 $0.055 $0.013 Admiral Shares 10.71 10.75 0.066 0.013 Vanguard Short-Term Federal Fund Investor Shares $10.74 $10.82 $0.066 $0.000 Admiral Shares 10.74 10.82 0.077 0.000 Vanguard Intermediate-Term Treasury Fund Investor Shares $11.29 $11.66 $0.188 $0.040 Admiral Shares 11.29 11.66 0.199 0.040 Vanguard GNMA Fund Investor Shares $10.61 $10.88 $0.274 $0.009 Admiral Shares 10.61 10.88 0.285 0.009 Vanguard Long-Term Treasury Fund Investor Shares $11.55 $14.19 $0.372 $0.193 Admiral Shares 11.55 14.19 0.384 0.193 3 Chairman’s Letter Dear Shareholder, Many investors had expected yields to continue climbing across the board in 2014, but that’s not what happened. The Federal Reserve’s winding down of its stimulative bond-buying program and subsequent bracing of the markets for a rise in interest rates did push short-term yields higher over the 12 months ended January 31, 2015. But intermediate- and long-term yields fell as prospects for the global economy grew more clouded, geopolitical tensions flared, and any upswing in inflation appeared more distant. Because bond yields and prices move in opposite directions, the environment was positive overall for the bond market, with a strong recovery playing out among longer-dated securities. Vanguard Long-Term Treasury Fund returned 28.47%, the lion’s share of that from appreciation in bond prices. (All returns and yields cited in this letter are for the funds’ Investor Shares.) Price appreciation played a smaller role in the returns of the three U.S. government bond funds focused on shorter-dated securities. Their returns ranged from 5.38% for Vanguard Intermediate-Term Treasury Fund to 1.01% for Vanguard Short-Term Treasury Fund. 4 In terms of relative performance, Vanguard GNMA Fund outpaced its benchmark, while the three shorter-term funds lagged; the Long-Term Treasury Fund performed more or less on par with its index. The Short-Term Treasury, Long-Term Treasury, and GNMA Funds came in ahead of the average of their peers, but Vanguard Short-Term Federal Fund and the Intermediate-Term Treasury Fund fell behind. As the yield curve flattened, the 30-day SEC yield for the Short-Term Treasury Fund climbed 13 basis points over the fiscal year, to 0.47%. (A basis point is one-hundredth of a percentage point.) By contrast, that yield fell for the four other funds, by as little as 4 basis points to as much as 124. Fixed income returns surged, helped by stimulus abroad The broad U.S. taxable bond market returned 6.61% for the 12 months. Monetary stimulus efforts abroad added to the allure of yields in the United States, and volatility in equity markets sent nervous investors in search of safer havens. Although the spread in yields between investment-grade corporate bonds and Treasuries widened, corporates’ greater income helped them return close to 9%. Municipal bonds also returned almost 9%, helped by greater demand and reduced supply as well as the broader bond market’s advance. Market Barometer Average Annual Total Returns Periods Ended January 31, 2015 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 6.61% 3.07% 4.57% Barclays Municipal Bond Index (Broad tax-exempt market) 8.86 4.12 5.42 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.04 0.06 Stocks Russell 1000 Index (Large-caps) 13.76% 17.62% 15.84% Russell 2000 Index (Small-caps) 4.41 15.27 15.66 Russell 3000 Index (Broad U.S. market) 12.99 17.43 15.83 FTSE All-World ex US Index (International) 1.31 6.97 5.82 CPI Consumer Price Index -0.09% 1.03% 1.52% 5 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned roughly –6%; they performed poorly in large part because of the strength of the U.S. dollar. The Fed’s target of 0%–0.25% for short-term interest rates continued to hold down returns for money market funds and savings accounts. U.S. stocks posted strong results despite facing many challenges Volatility picked up toward the end of the period, and flat results in December turned negative in January. Nonetheless, the broad U.S. stock market returned about 13% for the 12 months. Mostly robust U.S. corporate earnings and stimulus efforts outside the United States helped domestic equities overcome worries about lofty stock valuations, plunging oil prices, and economic weakness abroad. The Bank of Japan, European Central Bank, and People’s Bank of China all embarked on aggressive stimulus actions. Although that was a positive for international equity markets, their performance was dampened by numerous geopolitical challenges and the strong U.S. dollar. International stocks returned about 1% in dollar terms; emerging markets stocks outpaced those of the developed markets of the Pacific and Europe. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Short-Term Treasury Fund 0.20% 0.10% 0.57% Short-Term Federal Fund 0.20 0.10 0.97 Intermediate-Term Treasury Fund 0.20 0.10 0.51 GNMA Fund 0.21 0.11 0.95 Long-Term Treasury Fund 0.20 0.10 0.51 The fund expense ratios shown are from the prospectus dated May 28, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2015, the funds’ expense ratios were: for the Short-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Short-Term Federal Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the GNMA Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; and for the Long-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. Peer groups: For the Short-Term Treasury Fund, Short-Term U.S. Treasury Funds; for the Short-Term Federal Fund, Short-Intermediate U.S. Government Funds; for the Intermediate-Term Treasury Fund, General U.S. Treasury Funds; for the GNMA Fund, GNMA Funds; and for the Long-Term Treasury Fund, General U.S. Treasury Funds. 6 The decline in longer yields accelerated in the second half After stumbling at the beginning of 2014, the U.S. economy showed signs of gaining traction. The improvement was enough for the Fed to end its bond-buying program in October. But it wasn’t enough for the central bank to begin raising interest rates, especially with inflation later falling even further below the Fed’s 2% target as the price of oil plummeted. The combination of moderate growth, continued easy monetary policy, and low inflation helped spur investor appetite for bonds. Other factors included turmoil in Total Returns Ten Years Ended January 31, 2015 Average Annual Return Short-Term Treasury Fund Investor Shares 2.80 % Barclays U.S. 1–5 Year Treasury Bond Index 3.19 Short-Term U.S. Treasury Funds Average 2.35 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Short-Term Federal Fund Investor Shares 3.19 % Barclays U.S. 1–5 Year Government Bond Index 3.22 Short-Intermediate U.S. Government Funds Average 2.80 Short-Intermediate U.S. Government Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Intermediate-Term Treasury Fund Investor Shares 4.91 % Barclays U.S. 5–10 Year Treasury Bond Index 5.51 General U.S. Treasury Funds Average 5.74 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. GNMA Fund Investor Shares 4.82 % Barclays U.S. GNMA Bond Index 4.83 GNMA Funds Average 4.20 GNMA Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Long-Term Treasury Fund Investor Shares 7.97 % Barclays U.S. Long Treasury Bond Index 8.15 General U.S. Treasury Funds Average 5.74 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 7 the Middle East and Eastern Europe and foreign investors’ greater interest in U.S. bonds given their comparatively higher yields and the strong dollar. With yields at the long end of the Treasury curve falling most steeply, the Long-Term Treasury Fund returned more than 28%, roughly in line with its benchmark and well ahead of its peer-group average. The Short-Term Treasury, Short-Term Federal, and Intermediate-Term Treasury Funds, which saw less yield movement, produced returns ranging from just over 1% to more than 5%. The shorter-than-benchmark durations of all three funds contributed to their subpar relative returns. Of the three, only Short-Term Treasury outpaced its peer-group average. In October, the Fixed Income Group invested roughly 5% of the three Treasury funds’ assets in government mortgage-backed securities. The hope is that, over the long haul, these securities will provide a diversification benefit as well as some incremental income over Treasuries. However, they weighed on performance this time around. The Short-Term Federal Fund’s overweight allocation to agency debt helped its relative performance. The GNMA Fund returned 5.29%, outpacing both its benchmark and its peer-group average. The fund primarily invests in Government National Mortgage Association pass-through certificates, which come with a government guarantee. Yields 30-Day SEC Yields on January 31, January 31, Bond Fund (Investor Shares) 2014 2015 Short-Term Treasury 0.34% 0.47% Short-Term Federal 0.63 0.59 Intermediate-Term Treasury 1.59 1.26 GNMA 2.67 2.22 Long-Term Treasury 3.37 2.13 8 As strong demand from investors made GNMAs expensive, though, the funds advisor, Wellington Management Company, succeeded in boosting relative performance through stakes in other government mortgage-backed securities where it saw more value. Selection among GNMA securities was a positive as well. Income remains an important contributor to returns over the long term Some investors have been unsettled by the wide swings in bond prices in recent years. Price movements drove the total return for the U.S. bond market into negative territory in 2013 and contributed to the strong rebound in 2014. Over the long haul, however, income tends to be a bigger driver of bond performance. That was true even over the past decade, when yields moved significantly lower. The chart below, which includes the annualized returns for the five bond funds in this report over the last ten years, shows that income contributed from 69% to 80% of the total return for three of those funds. Even for the intermediate- and long-term funds, which are more susceptible to price changes, income accounted for 62% and 52%, respectively, of the total return. So keep in mind that while price swings may make headlines, income is still the bigger part of the story for patient bond investors who resist the urge to jump in and out of the market. Income and price contributions to bond returns Annualized ten-year returns for Investor Shares of five Vanguard funds as of January 31, 2015 Note: Figures may not add up precisely because of rounding. Source: Vanguard. 9 For a more detailed discussion of the management of the funds, please see the Advisors’ Report that follows this letter. The funds maintained low costs over a decade of ups and downs Costs are a key factor in determining how much of a fund’s return investors actually get to keep. We’ve worked hard at keeping our fund costs low; our most recent data show that the annual expense ratios for the government bond funds discussed in this report were all under 22 basis points for Investor Shares (and roughly half that for Admiral Shares). At that rate, you would pay less than $2.20 per year in fund expenses on a $1,000 investment—well below the average for the funds’ peers. (See the expense ratio table on page 6.) Low costs, along with the skill of the advisors, helped most of our government bond funds perform roughly in line with their expense-free benchmarks over the decade ended January 31, 2015. Most also outpaced the average return of their peers. Although volatility is inevitable, you don’t have to “inherit” it In January, Tim Buckley, Vanguard’s chief investment officer, and I answered questions from clients as part of a live webcast. It was a great opportunity to hear what you’re thinking, offer insights, and reinforce some of Vanguard’s key principles. Not surprisingly, after January’s sharp fluctuations in the markets, volatility came up as a concern. The broad stock market had several swings of more than 1% during the month. Bond yields, meanwhile, moved sharply lower as prices rallied. Our response? Tim and I both stressed that how you react—or don’t react—to such jolts can determine how you ultimately fare as an investor. That’s why one of those key principles highlights the need to maintain perspective and long-term discipline. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) Tim noted that the best course for long-term investors is simply to ignore daily market moves. He pointed out that investors “inherit” what would otherwise be fleeting volatility when they sell in response to a market downturn. As Tim put it, the only way to truly have a loss is to act and realize that loss. Those are wise words to keep in mind when markets turn stormy again. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 11, 2015 10 Advisors’ Report For the Short-, Intermediate-, and Long-Term Treasury Funds and the Short-Term Federal Fund For the 12 months ended January 31, 2015, returns for the U.S. Government Bond Funds managed by Vanguard’s Fixed Income Group spanned a wide range, from 1.01% for Investor Shares of the Short-Term Treasury Fund to 28.60% for Admiral Shares of the Long-Term Treasury Fund. The Long-Term Treasury Fund nearly matched the return of its benchmark, while the other funds lagged theirs. Compared with the average return of their peers, the Short- and Long-Term Treasury Funds outperformed and the Short-Term Federal and Intermediate-Term Treasury Funds fell behind. The investment environment The U.S. economy grew about 2.4% in 2014, thanks in part to an expansion in corporate hiring and investment. The unemployment rate declined a full percentage point to 5.7% over the 12 months ended January 31, and inflation moderated on the heels of a drop in commodity prices. The Federal Reserve remained convinced that a mid-2015 interest rate hike was possible, largely because of the labor market improvement. It concluded its asset purchase program of U.S. Treasuries and mortgage-backed securities in October. Even as the U.S. economy expanded, the global economy slowed, setting up divergent monetary policies among the central banks of developed countries. Yields of U.S. Treasury Bonds January 31, January 31, Maturity 2014 2015 2 years 0.35% 0.52% 3 years 0.70 0.83 5 years 1.51 1.27 10 years 2.70 1.75 30 years 3.64 2.32 Source: Vanguard. 11 The United States edged toward a tighter policy as the rest of the world generally loosened, helping the U.S. dollar appreciate by more than 15%. The stronger dollar, declining headline inflation, and an improving U.S. fiscal deficit kept a lid on long-term interest rates. Global central banks’ relaxation of their monetary policies culminated in January when the European Central Bank announced a quantitative easing program, with purchases to begin in March. G10 sovereign rates declined sharply over the latter half of 2014, making U.S. interest rates more attractive for foreign investors. As a result of these purchases and slowing inflation, U.S. Treasury yield curve spreads narrowed. Long-term interest rates fell significantly, and short-maturity rates rose only modestly. (See the yield table on page 11.) Management of the funds For the fiscal year, the funds had shorter durations than their benchmark indexes. This strategy, designed to protect the funds from rising interest rates, dragged on performance as rates generally declined throughout the period. Overweight allocations to mortgage-backed securities also hurt the funds when these securities failed to keep pace with Treasuries as rates fell sharply in January. We maintained our position, however, as mortgage-backed securities are expected to outperform over the long run. Strategies that added to the results of the Treasury funds included opportunistic duration positions and ones that sought to capture yield-curve-spread changes over various time frames. The Short-Term Federal Fund also focused on relative value within the agency and mortgage-backed securities sectors, where selection boosted performance. The outlook In the year ahead, the Fed is likely to raise its emergency rate level of near 0% by at least 25 basis points. The timing and scope of increases, however, will still depend on several factors. These include the pace of expansion in the economy, gains in employment and wages, and stability in the core personal consumer expenditure price index—the Fed’s preferred inflation measure. The forces that held long-term interest rates lower last year are expected to factor against a rapid rise in 2015. This scenario could be derailed, however, if there were a sharp reacceleration in headline inflation, inflation expectations, or both, which most likely would push up long-term interest rates. In their annual outlook, our economists highlighted an expectation for a backdrop for price increases similar to those of recent years, with inflation of 1% to 3% likely over the medium term. We anticipate, therefore, a return to a low but positive headline inflation rate late in 2015 and a slow, modest rise in interest rates this year. 12 However, exiting from the rate levels of the financial crisis era may prove challenging for the Fed; the markets, much as they did in 2013, may experience more interest rate volatility. Bond returns are likely to remain low for some time, but higher yields generally should prove welcome, allowing the funds to reinvest income at higher rates. Management of your funds remains robust. The recent changes to the portfolio managers at the helm of the Short-Term, Intermediate-Term, and Long-Term Treasury Funds and the Short-Term Federal Fund, as well as to senior leadership in the Fixed Income Group, reflect a rotation of assignments within Vanguard. Our investment philosophy, strategy, and overall portfolio process have not changed, and we remain focused on producing competitive returns. Gregory Davis, CFA, Principal and Head of Fixed Income Group Gemma Wright-Casparius, Principal and Portfolio Manager Brian Quigley, Portfolio Manager Vanguard Fixed Income Group February 18, 2015 For the GNMA Fund Investor Shares of Vanguard GNMA Fund returned 5.29% and Admiral Shares returned 5.39% for the12 months ended January 31, 2015. The fund outpaced its benchmark index as well as the average return of its peers. Investment environment The U.S. economy began 2014 on a weak note as bad weather hindered growth in the first quarter. But it quickly rebounded and went on to post, in the third quarter, its strongest improvement in more than a decade. Job growth continued at a steady pace, and the unemployment rate fell to a six-year low. Consumer confidence inched higher, buoyed as gasoline prices began falling in the second half of the year. The housing recovery progressed in fits and starts, and home prices moderated after posting a strong gain in 2013. The Federal Reserve ended the quantitative easing program begun in 2008, reflecting its confidence in the recovery at home despite the global slowdown. In December, it took another step toward normalizing policy by replacing a pledge to keep borrowing costs low for a “considerable time” with an assurance that it would be “patient” about the timing of an eventual interest rate increase. 13 Developed-market bond yields fell over the fiscal year as global economic fears kept central banks accommodative. The U.S. Treasury curve flattened. Longer-term interest rates declined, aided by demand for safe-haven assets and the outlook for low inflation, and shorter-dated Treasury yields rose in anticipation of tighter Fed monetary policy. The outperformance of U.S. bonds compared with their global counterparts led to rising volatility, and the U.S. dollar index hit an eight-year high in December. As a group, agency mortgage-backed securities (MBS) posted total returns of 5.38%. This lagged the performance of duration-equivalent Treasuries by 0.54 percentage point for the fiscal year, as measured by the Barclays MBS Fixed Rate Index. Overall, the mortgage market managed to weather a number of potential challenges. The Fed completed its MBS purchase program in October but will continue to reinvest prepayments from its existing holdings. In 2014, the U.S. government announced programs aimed at streamlining MBS issuance and increasing the availability of mortgage credit to homeowners. This could result in increasing supply or prepayment speeds or both. However, the market took most of these changes in stride, downplaying the probability of a significant impact. Further, although interest rates fell, homeowner refinancing rates didn’t drop quite as much, which kept a lid on prepayments and gross supply. Net supply also underwhelmed through much of the year, probably because of a still-constrained mortgage credit environment. Volatility remained generally low. It did, however, pick up late last year as the drop in oil prices, geopolitical concerns, and the timing of the Fed’s next move introduced more uncertainty. In January, the U.S. government surprised the market by announcing that the Federal Housing Administration would reduce annual mortgage insurance premiums for both FHA purchase and refinance mortgages. GNMA mortgages underperformed the broader agency mortgage market during the period as they grappled with increased production, diminished bank demand, and the expectation of faster prepayments. January’s announcement of the reduced mortgage insurance premiums was especially hard on GNMA MBS, because the changes are likely to make GNMA mortgages easier to refinance. Adjusting for duration, performance was weakest in low-coupon GNMAs, including those with 3.0%, 3.5%, and 4.0% coupons. 14 Fund successes The fund outpaced its benchmark for the period. It was positioned with an underweight to GNMA MBS in favor of out-of-benchmark allocations to Federal National Mortgage Association (Fannie Mae) and Federal Home Loan Mortgage Corporation (Freddie Mac) MBS, as well as Fannie Mae multifamily Delegated Underwriting and Servicing securities (DUS). These allocations benefited performance as conventional loans outperformed GNMAs. Our GNMA holdings were underweighted in lower-coupon (3.0% and 3.5%) mortgages, which bore the brunt of investors’ faster prepayment expectations. A slight overweighting of older, seasoned, higher-coupon mortgages also helped. Fund shortfalls The fund’s allocation to agency collateralized mortgage obligations detracted modestly from relative returns. Fund positioning We remain tactically cautious about the MBS sector. Spreads are tight at present, but they could come under pressure should volatility increase substantially from its currently low level. Our expectations for spread widening are constrained over the longer term, however, because increases in the supply of Treasuries should support mortgages. In addition, the attractiveness of the U.S. rate structure compared with those of other developed markets should drive demand from international buyers. Given our slight underweighting to the MBS sector, we are replacing some lost income with assets with more attractive convexity profiles, such as Fannie Mae DUS bonds, which should perform better if volatility rises. We also see conventional MBS as having better value than GNMAs, and we have out-of-benchmark allocations to Fannie Mae and Freddie Mac mortgages. Michael F. Garrett Senior Managing Director and Fixed Income Portfolio Manager Wellington Management Company LLP February 18, 2015 15 Short-Term Treasury Fund Fund Profile As of January 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFISX VFIRX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.47% 0.57% Financial Attributes Barclays Barclays 1–5 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 118 154 9,079 Yield to Maturity (before expenses) 0.6% 0.7% 1.9% Average Coupon 1.4% 1.6% 3.3% Average Duration 2.3 years 2.6 years 5.4 years Average Effective Maturity 2.5 years 2.7 years 7.6 years Short-Term Reserves -4.7% — — The fund invested a portion of its cash reserves in equity and fixed income markets through the use of index futures contracts. After the effect of the futures investments, the fund’s temporary cash portion was negative. Sector Diversification (% of portfolio) Government Mortgage-Backed 5.0% Treasury/Agency 95.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Treasury Bond Index Index R-Squared 0.94 0.71 Beta 0.66 0.22 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year -5.2% 1 - 3 Years 79.0 3 - 5 Years 25.3 5 - 7 Years 0.9 Distribution by Credit Quality (% of portfolio) U.S. Government 99.8% Not Rated 0.2 Credit-quality ratings are from Moody's and S&P. The higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 28, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2015, the expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 16 Short-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2005, Through January 31, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Short-Term Treasury Fund Investor Shares 1.01% 1.17% 2.80% $13,184 ••••• Barclays U.S. 1–5 Year Treasury Bond Index 1.75 1.77 3.19 13,693 – Short-Term U.S. Treasury Funds Barclays Average U.S. Aggregate Bond Index 6.61 0.90 0.84 4.57 4.86 2.35 16,074 12,613 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $50,000 Year Years Years Investment Short-Term Treasury Fund Admiral Shares 1.11% 1.27% 2.92% $66,689 Barclays U.S. 1–5 Year Treasury Bond Index 1.75 1.77 3.19 68,465 Barclays U.S. Aggregate Bond Index 6.61 4.57 4.86 80,368 See Financial Highlights for dividend and capital gains information. 17 Short-Term Treasury Fund Fiscal-Year Total Returns (%): January 31, 2005, Through January 31, 2015 Barclays 1–5 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 3.20% -1.34% 1.86% 1.46% 2007 4.30 -0.48 3.82 3.83 2008 4.58 5.26 9.84 10.35 2009 2.70 1.79 4.49 5.84 2010 1.60 0.90 2.50 1.95 2011 1.09 0.83 1.92 2.94 2012 0.68 1.56 2.24 3.38 2013 0.41 -0.02 0.39 0.45 2014 0.36 -0.08 0.28 0.38 2015 0.51 0.50 1.01 1.75 Average Annual Total Returns: Periods Ended December 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/28/1991 0.71% 1.24% 1.94% 0.80% 2.74% Admiral Shares 2/13/2001 0.82 1.34 2.06 0.80 2.86 18 Short-Term Treasury Fund Financial Statements Statement of Net Assets As of January 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (104.9%) U.S. Government Securities (99.6%) United States Treasury Note/Bond 0.250% 2/29/16 1
